Pryor, J.
The petitioner, against whom a ’ divorce has been obtained on the ground of adultery, solicits the privilege of visiting her- children, now in the custody ef their paternal grandmother; They are of the age of four and five years; the younger a girl, the elder a boy.
As the statute stood before 1895, a final decree of divorce, was not susceptible of modification; and its directions as to the custody of children were unalterable. But in June of that year, by amendment of the Code, the court is empowered, on the application “ of either party, to annul, vary or modify such direction.”
This change in the. provisions of the law involves a change in its policy, implying that after a sentence of divorce, circumstances may require a different disposition of the offspring of the parties; Nay, more, the implication of the enactment is that the defeated spouse, from whom by the decree the children have been taken, may present a case which, in the discretion of the. court, would entitle him or her to their custody and control. No distinction is indicated between the claims of husband and wife; but “ either party ” may make application for the children.
It is the settled law of this state, that, in determining the cus; tody of infants between father and mother, their welfare, and not ■the supposed rights of .the parents, is the controlling' principle. •Nor in the competition does the father start- with any superior title; *29for, whatever was the notion, in former times and other jurisdictions, at this day and in this country the claim of the mother to her offspring is at least of equal potency. “ By the law of nature the father has no paramount right to the custody of his child. * * * All other things being equal, the mother is the most proper person to be intrusted with the care of a child of this tender age. The law óf nature has given to her an attachment for her infant offspring which no other relative will be likely to possess in an equal degree.” Mercein v. People, 25 Wend. 103, 106.
It is urged, however, that by her adultery and marriage with the paramour this mother is demonstrated an unfit companion of her children. If her sin were incapable of atonement and her life of reformation, the objection would be insuperable. But, in the statute of 1879, chapter 321, we have legislative recognition of the fact, familiar , in human experience, that an erring spouse may return to the path of virtue, and recover the qualities requisite to the nurture of children.
"Upon the proofs the conclusion is clear that the petitioner has retrieved her character; that her conduct it now blameless; that her present life is the life of a chaste and exemplary matron.
It is not in the interest of society that a lapse from virtue should involve an irredeemable infamy; but rather that moral amendment should be encouraged by every inducement. Surely, the signal reformation shown by the petitioner deserves the reward of an occasional visit to her infant offspring. Perpetual banishment from their presence, an indelible mark of disgrace, tends to render her desperate of a good repute; association with them will' fortify and confirm her in the resolution for a better life.
What, harm can come to these children from an interview with this mother ? Is it to be imagined that, even if wicked herself, she would seize the opportunity to debauch their artless innocence ? But she is now of irreproachable conduct and conversation, and we may be sure that her influence over them will be exerted rather to divert them from the ways that led to her own ruin.
The' husband says he has persuaded the children that their mother is dead, and he objects to their being disabused of the deception. I should rather think: it a kindness to them to be relieved of ■the sense of orphanage by the embraces and ministrations of .a caressing mother. Indulgence of the filial instinct is not only a source of happiness, but it is the spring as well of the finest social •virtues — obedience, love,, sympathy and reverence.
*30Whether, therefore, we regard the interests of the children, the mother, or of society, it is equally evident that the petition should be granted. ■
Application granted.